        Case 1:19-cv-00332-NONE-SAB Document 31 Filed 12/23/20 Page 1 of 3


 1 Edwin Aiwazian (Cal. State Bar No. 232943)
 2     edwin@calljustice.com
     Arby Aiwazian (Cal. State Bar No. 269827)
 3         arby@calljustice.com
     Joanna Ghosh (Cal. State Bar No. 272479)
 4         joanna@calljustice.com
     Stephanie S. Ponek (Cal. State Bar No. 306205)
 5         stephanie@calljustice.com
     LAWYERS for JUSTICE, PC
 6   410 West Arden Avenue, Suite 203
     Glendale, California 91203
 7   Tel: (818) 265-1020 / Fax: (818) 265-1021
 8 Amir Nayebdadash (Cal. State Bar No. 232204)
 9      amir@protectionlawgroup.com
   Heather Davis (Cal. State Bar No. 239372)
10       heather@protectionlawgroup.com
   PROTECTION LAW GROUP LLP
11 136 Main Street, Suite A
   El Segundo, California 90245
12 Tel: (424) 290-3095 / Fax: (866) 264-7880
13 Attorneys for Plaintiffs Kevin Ferrell and Cheryl Baker
14 [Defendant’s Counsel Listed on the Next Page]
15
                                   UNITED STATES DISTRICT COURT
16
                                  EASTERN DISTRICT OF CALIFORNIA
17
18   KEVIN FERRELL, individually, and on behalf Case No.: 1:19-cv-00332-LJO-SAB
     of other members of the general public
19   similarly situated; CHERYL BAKER,
     individually, and on behalf of other members
20   of the general public similarly situated ad on CLASS ACTION
     behalf of other aggrieved employees pursuant
21   to the California Private Attorneys General
     Act;
22                                                  ORDER APPROVING STIPULATION TO
                     Plaintiffs,                    MODIFY SETTLEMENT ADMINISTRATION
23                                                  PROCEDURE
             vs.
24
                                                    Complaint Filed: August 8, 2014
25   BUCKINGHAM PROPERTY                            FAC Filed:       March 5, 2019
     MANAGEMENT, a California corporation;          Trial Date:      None Set
26   and DOES 1 through 100, inclusive,

27                  Defendants.

28
         ORDER APPROVING STIPULATION TO MODIFY SETTLEMENT ADMINISTRATION PROCEDURE
           Case 1:19-cv-00332-NONE-SAB Document 31 Filed 12/23/20 Page 2 of 3


 1 John T. Egley (Cal. State Bar No. 232545)
            jegley@calljensen.com
 2 Ellen Cohen (Cal. State Bar No. 276458)
            ecohen@calljensen.com
 3 CALL & JENSEN
 4 610 Newport Center Drive, Suite 700
    Newport Beach, California 92660
 5 Tel: (949) 717-3000 / Fax: (949) 717-3100
 6 Attorneys for Defendant Buckingham Property Management
 7 /////
 8 /////
 9 /////
10 /////
11 /////
12 /////
13 /////
14 /////
15 /////
16 /////
17 /////
18 /////
19 /////
20 /////
21 /////
22 /////
23 /////
24 /////
25 /////
26 /////
27 /////
28 /////

                                               1
           ORDER APPROVING STIPULATION TO MODIFY SETTLEMENT ADMINISTRATION PROCEDURE
        Case 1:19-cv-00332-NONE-SAB Document 31 Filed 12/23/20 Page 3 of 3


 1                                                     ORDER

 2         The Court, having reviewed the parties’ Joint Stipulation to Modify Settlement

 3 Administration Procedure (“Stipulation”), orders as follows:
 4         1.      The Parties’ Stipulation is approved.

 5         2.      The deadline for Class Members and proposed members of the FLSA Collective to

 6 submit a Class Claim Form and/or FLSA Opt-In Form shall be extended to the date that is thirty (30)
 7 calendar days after the Settlement Administrator sends an additional reminder postcard to Class
 8 Members and proposed members of the FLSA Collective who have not submitted a Class Claim
 9 Form and/or FLSA Opt-In Form.
10         3.      Simpluris shall send an additional reminder postcard to Class Members and proposed

11 members of the FLSA Collective within five (5) court days after the Court enters this Order (or as
12 soon thereafter as is feasible), to those individuals who, as of that date, have not submitted a Class
13 Claim Form and/or FLSA Opt-in Form or request to be excluded from the Class Settlement.
14         4.      The costs associated with extension of the deadline to submit a Class Claim Form

15 and/or FLSA Opt-In Form and the mailing of the additional reminder postcard, as provided for by
16 the Stipulation, shall be paid from the Maximum Settlement Amount as part of the Settlement
17 Administration Cost (which the Settlement Administrator has agreed to cap at $16,000).
18         5.      The Final Approval Hearing on February 3, 2021 at 10:00 a.m. in Courtroom 9 shall

19 remain on-calendar.
20
          IT IS SO ORDERED.
21
22              Dated:   December 22, 2020
                                                           UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
                                              2
         [PROPOSED] ORDER APPROVING STIPULATION TO MODIFY SETTLEMENT ADMINISTRATION
                                          PROCEDURE
